Exhibit 99 Tom Harty Named President of Meredith's National Media Group NEW YORK and DES MOINES, Iowa, Aug 02, 2010 /PRNewswire via COMTEX/ Meredith Corporation (NYSE: MDP) (http://www.meredith.com/), the leading media company serving American women, today named Tom Harty President, National Media Group. Harty replaces Jack Griffin, who has chosen to leave the company to pursue another opportunity. Harty, 47, joined Meredith in 2004 as Vice President of its Magazine Group. During his tenure, Meredith has progressively added to Harty's responsibilities, promoting him to President, Consumer Magazines in 2009 with oversight for sales, editorial and creative activities. Harty has played a key leadership role in the development and execution of Meredith's Vision 2013 strategic initiative. Vision 2013 has enabled Meredith to increase its connection to the American consumer through growth in magazine audience and online traffic, and spurred expansion into emerging new consumer platforms such as mobile and eTablets.
